Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
--- Claims 15-34 are pending. Claims 1-14 have been canceled. Claims 21-34 have been added.
--- Claims 15-34 are allowed.
REASONS OF ALLOWANCE:
The following is an examiner's statement of reasons for allowance:
The claimed cable tray system with the features of a first cable tray; a second cable tray; a first connector having a first base, a first tine extending from the first base having a first female connecting feature, and a second tine extending from the first base having a first male connecting feature, wherein the first tine and the second tine are separated by a first opening and wherein the first tine extends orthogonal to the second tine; and a second connector having a second base, a third tine extending from the second base having a second female connecting feature, and a fourth tine extending from the second base having a second male connecting feature, wherein  the third tine and the fourth tine are separated by a second opening and wherein the third tine extends orthogonal to the fourth tine, and the way they arrange in connection with cable trays as recited in the claims 15, 21 and 28  is not found in the prior art either singly or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/Primary Examiner, Art Unit 3632